Title: From Thomas Jefferson to James Garrard, 18 January 1803
From: Jefferson, Thomas
To: Garrard, James


          
            Sir
            Washington Jan. 18. 1803.
          
          Soon after the date of my letter to you of Dec. 16. the Memorial of the Senate & House of Representatives of Kentucky to the President of the US. and the Senate & House of Representatives of Congress came to hand. in that letter I informed you that we had reason to believe that the suspension of the right of deposit at New Orleans was an act merely of the Intendant, unauthorised by his government; that immediately on information of it we had taken measures to have it rectified & that we had been seconded in these by the cordial interposition of the Minister of his Catholic majesty residing here. further information shewing that this act of the Intendant was unauthorised, has strengthened our expectation that it will be corrected.
          In order however to provide against the hazards which beset our interests & peace in that quarter, I have determined, with the approbation of the Senate, to send James Monroe, late Governor of Virginia, with full powers to him & our ministers in France & Spain to enter with those governments into such arrangements as may effectually secure our rights and interest in the Missisipi, and in the country Eastward of that. he is now here & will depart immediately. in the mean time knowing how important it is that the obstructions shall be removed in time for the produce which will begin to descend the river in February, the Spanish minister has, at our request, reiterated his interposition with the Intendant of New Orleans.
          I inclose you a resolution of the House of Representatives on this subject, which with the measures taken by the Executive, will I hope furnish new grounds for the confidence which the legislature of Kentucky is pleased to express in the government of the US. and evince to them that that government is equally and impartially alive to the interests of every portion of the union.
          I pray you to accept assurances of my high respect & consideration.
          
            Th: Jefferson
          
        